COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Juan Hernandez and Maria Hernandez v. MERS and Household
                           Finance Corporation III, U.S. Bank Trust, N.A. as Trustee for LSF8
                           Master Participation Trust and Caliber Homes Loan, Inc.

Appellate case number:     01-18-00468-CV

Trial court case number: 2015-32570

Trial court:               133rd District Court of Harris County

       Our review of the above-referenced appeal requires a supplemental clerk’s record
containing the following filed in the underlying case:
       (1) the trial court’s August 8, 2019 Order Setting Amount of Security on Judgment
           (Trial Court Docket Image No. 81198766);
       (2) the district court clerk’s September 4, 2018 certificate of deposit in lieu of
           supersedeas bond (Trial Court Docket Image No. 81543358);
       (3) the district court clerk’s October 3, 2018 certificate of deposit in lieu of
           supersedeas bond (Trial Court Docket Image No. 82005662);
       (4) the district court clerk’s November 1, 2018 certificate of deposit in lieu of
           supersedeas bond (Trial Court Docket Image No. 82414329); and
       (5) the district court clerk’s December 14, 2018 certificate of deposit in lieu of
           supersedeas bond. (Trial Court Docket Image No. 82895014).
Accordingly, we order that the district court clerk file a supplemental clerk’s record containing the
requested items by no later than September 6, 2019.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau___
                                Acting individually


Date: __August 27, 2019____